Herlihy, J.
Appeal
by claimant from a decision of the Unemployment Insurance Appeal Board which denied benefits on the ground that the claimant left her employment without good cause. The claimant testified'that as a result of a change in the work system in her department she was unable to handle the work and she was not given sufficient assistance, that by reason thereof she was subjected to pressure, tension and aggravation which she feared would endanger her health and therefore she left her job. She did not consult a doctor. The Referee determined that this did not constitute good cause for leaving her position and the board affirmed such determination. (Labor Law, § 593, subd. 1, par. [a].) It was within the board’s province to determine the weight and credibility of claimant’s testimony and we cannot, upon this record, disturb its finding that good cause was not shown. (Matter of Fusfeld [Catherwood], 19 A D 2d 678.) Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in a memorandum decision by Herlihy, J.